DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s previous election without traverse of INVENTION 1 in the reply filed on 10/02/2020 is noted.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“electrical control device” - Claim 1 & Claim 21
“pair of first positions” - Claim 1 & 21
“pair of second positions” - Claim 1 & 21
“an electrical control device adapted to control, during operation of the compressor, a fluid flow between the high-pressure region and a crank chamber pressure region by controlling the first position of the first valve member, and adapted to control the fluid flow between the crank chamber pressure region and a suction pressure region by controlling the second position of the second valve member in accordance with the control of the first control valve.” - Claim 1 & 21
The reason for the drawing objections for the features specified in claims 1 and 21 is because the current text (e.g. claim 1 Line 23-26 & claim 21 Line 23-26) of these claims describes unconventional features (e.g. controlling the first position (of the pair of first positions) and controlling the second position (of the pair of second positions)). However, if the text of these claims is amended to clearly describe a conventional feature or concept particular to applicants invention, then an amended drawing may no longer be necessary for a proper understanding of the claimed invention. 

“second electrical interface” Claim 2
“the electrical control device is adapted so that the first electrical control valve and the second electrical control valve are controlled in accordance with the output predetermined by the first electrical interface.” Claim 2
“a position sensor  (to determine the first position of the first valve member and/or the second position of the second valve member)” Claim 5
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose:
8. The subassembly of claim 4, wherein the electrical actuation drive displaces the first valve member or the second valve member in a plurality of gradations.
It is noted, that even though the claims as filed are part of the disclosure, the specification still needs to provide antecedent basis for the subject matter in the claims. Currently, the text of the specification does not provide antecedent basis for claim 8. As a result of this, the specification is objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, & 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 Line 1-3 states: “wherein the first position of the first valve member and/or the second position of the second valve member is determined by a position sensor.”

The examiner would like to know: What type of position sensor does the inventor intend to use to determine the first position of the first valve member and/or the second position of the second valve member as claimed? Where is/are the position sensor(s) structurally located in the subassembly? Which particular position of the “pair of fist positions of the first valve member” is determined by the position sensor? Which particular position of the “pair of second positions of the second valve member” is determined by the position sensor? 
Claim 8 Line 1-2 states: “wherein the electrical actuation drive displaces the first valve member or the second valve member in a plurality of gradations.”
However the specification does not disclose how the electrical actuation drive displaces the first valve member or the second valve member in a plurality of gradations.
The examiner would like to know: How does the inventor intend to actuate the first valve member such that the electrical actuation drive displaces the first valve member in a plurality of graduations? What are the steps performed by the controller in order to discretely move the first valve member by a plurality of graduations? What is the particular measured signal used by the controller to move the first valve member in a plurality of graduations? How does the inventor intend to actuate the second valve 
Claim 9 Line 3-5 states: “the electrical control device is adapted so that the first electrical control valve and the second electrical control valve are controlled in accordance with the high pressure value and/or the suction pressure value.”
However the specification does not disclose the particular steps and procedures used by the electrical control device to control both the first electrical control valve and the second electrical control valve with only the high pressure value from the first pressure sensor. And does not disclose the particular relationship between the high pressure value and the operation of the first electrical control valve and the second electrical control valve the inventor uses in the electrical control device. Additionally the specification does not disclose the particular steps and procedures used by the electrical control device to control both the first electrical control valve and the second electrical control valve with only the suction pressure value from the second pressure sensor. And does not disclose the particular relationship between the suction pressure value and the operation of the first electrical control valve and the second electrical control valve the inventor uses in the electrical control device. Further the specification does not disclose how both values are used together to actuate both valves. And does 
The examiner would like to know: What is the particular control program performed by the control device which uses only the high pressure value to actuate both valves? What is the particular control program performed by the control device which used only the suction pressure value to actuate both valves? What is the particular control program performed by the control device which uses both the high pressure value and the suction pressure value to actuate both valves?
Claim 10 Line 3-5 states: “wherein the electrical control device is adapted so that the first electrical control valve and the second electrical control valve are controlled in accordance with the temperature.”
However the specification does not disclose the steps and procedures used by the electrical control device to control both the first electrical control valve and the second electrical control valve with only the temperature of the fluid in the high pressure region from the first temperature sensor. And does not disclose the particular relationship between the high pressure temperature value and the operation of the first electrical control valve and the second electrical control valve the inventor uses in the electrical control device. Additionally the specification does not disclose the particular steps and procedures used by the electrical control device to control both the first electrical control valve and the second electrical control valve with only the temperature of the fluid in the suction pressure region from the second temperature sensor. And does not disclose the particular relationship between the suction pressure temperature value and the operation of the first electrical control valve and the second electrical 
The examiner would like to know: What is the particular control program performed by the control device which uses only the high pressure temperature value to actuate both valves? What is the particular control program performed by the control device which used only the suction pressure temperature value to actuate both valves? What is the particular control program performed by the control device which uses both the high pressure temperature value and the suction pressure temperature value to actuate both valves?
Additionally, Applicants failure to resolve the questions asked by the examiner in response to this office action, will consequently raise doubt that the inventor had possession of the claimed invention at the time of filing as required by 35 U.S.C. §112. Also see MPEP §2166. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 22-24 states: “adapted to control, during operation of the compressor, a fluid flow between the high-pressure region and a crank chamber 
Regarding Claim 1: Line 24-26 states: “and adapted to control the fluid flow between the crank chamber pressure region and a suction pressure region by controlling the second position of the second valve member in accordance with the control of the first control valve.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear which one of the “pair of second positions” applicant is claiming with the language “by controlling the second position of the second valve member”. 
Regarding Claim 6: Line 1-3 states: “wherein the first position of the first valve member and/or the second position of the second valve member is determined in accordance with one or more actuation variables which are applied to the electrical actuation drive.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear which one of the “pair of first positions” and which one of the “pair of second positions” applicant is claiming with the language “the first position of the first valve member and/or the second position of the second valve member”? 
Regarding Claim 21: Line 21-23 states: “adapted to control, during operation of the compressor, a fluid flow between the high-pressure region and a crank chamber pressure region by controlling the first position of the first valve member,”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear which one 
Regarding Claim 21: Line 23-26 states: “and adapted to control the fluid flow between the crank chamber pressure region and a suction pressure region by controlling the second position of the second valve member in accordance with the control of the first control valve.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear which one of the “pair of second positions” applicant is claiming with the language “by controlling the second position of the second valve member”. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. 
  	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.

--Arguments not persuasive. Regarding applicants traversal of the rejection of claims 1 and 21 under §112(b). In response to applicant's argument that one of ordinary skill in the art would understand that the text of claim 1 and 21 to mean something different than what the actual text of claim 1 and 21 (filed on 02/11/2021) currently states. It is noted that the claim language upon which applicant relies (i.e., the text of claim 1 Line 23-26 and claim 21 Line 23-26 states/means “claiming control of the first position of the first valve member between the possible pair of first positions and control of the second position of the second valve member between the possible pair of second positions.”) is not the particular language recited in Line 23-26 of claims 1 and 21, that was filed on 02/11/2021.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
, “by controlling the second position of the second valve member”, and “in accordance with the control of the first control valve” recited in the independent claims, by illustrating the particular features in question in the drawings of the instant application. 
For example, if both of the “pair of first positions” of the first valve member and the “electrical control device” were illustrated, those in the art would be better able to understand how the electrical control device “controls the first positon of the first valve member” and what the fist position is in the context of the “pair of first positions”. Also this information would likely help those in the art understand how the control of the first control valve impacts the second valve member. Additionally, it is noted that the drawing objections are made in combination with the rejections under §112(b) discussed above. Currently, it is uncertain what applicant means that the electrical control device: “(controls) the first position of the first valve member” (Line 23-24 claim 1, Line 23 claim 21), and that it “(controls) the second position of the second valve member in accordance with the control of the first control valve” (Line 25-26 claim 1, Line 25-26).

Page 14 ¶2 Line 14-Page 15 Line 2: Applicant argues that “Claim 6 clearly further references the first position of the possible pair of first positions and the second position of the possible pair of second positions.”
--Examiner disagrees. In response to applicant's argument that the language of claim 6 “clearly further references the first position of the possible pair of first positions and the second position of the possible pair of second positions”, it is noted that the claim language upon which applicant relies (i.e., “the first position of the possible pair of first positions” and “the second position of the possible pair of second positions”) are not recited in claim 6 that was filed on 02/11/2021.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus applicants’ argument is not persuasive.--
Page 9 ¶3-Page 10 Line 4: applicant argues that the claim limitations of the: “first electrical interface”, “second electrical interface”, and “(the connection between the first electrical interface and the electrical control device which allows) the first electrical control valve and the second electrical control valve (to be) controlled in accordance with the output predetermined by the first electrical interface” recited in claim 2, do not need to be shown in the drawings because one of ordinary skill would not need illustration of these elements to understand the subject matter sought to be patented in claim 2 filed on 02/11/2021.

Additionally, illustration of “the connection between the first electrical interface and the control device” would provide a complete illustration of every feature of the invention specified in claim 2, and would also show how the inventor has improved upon the current state of the art, as required by under 37 CFR 1.83(a). Such a drawing would facilitate the expeditious understanding of the instant application by members of the public, thus leading to increased patent quality. Thus applicants’ arguments are not persuasive.--
Page 10 ¶2 & Page 12 ¶3: Applicant argues that the claim limitation of “a position sensor” recited in claim 5, does not need to be shown in the drawings because one of ordinary skill would not need illustration of these elements to understand the subject matter sought to be patented in claim 5 filed on 02/11/2021; & Applicant argues that one with ordinary skill in the art fully understands available position sensors and how a 
--Examiner disagrees. As an initial point, it is noted that by arguing that the “position sensor” limitation does not need to be shown in the drawings, Applicant is admitting that the “position sensor” feature that is able to determine “the first position of the first valve member and/or the second position of the second valve member” is not currently shown in the drawings of the instant application. 
In addition to the uncertainty regarding what is meant by the language “the first position of the first valve member” or “the second position of the second valve member” as already discussed above, claim 5 further requires a position sensor to be able to determine 1) the first position of the first valve member, 2) the second position of the second valve member, or 3) both the first position of the first valve member and the second position of the second valve member. This is because of the “and/or” language found in claim 5. Furthermore, the first valve member (element 112) is part of the first control valve (element 102); and the second valve member (understood to correspond to element 112 of the first control valve 102 but used in second control valve 116 given the statement in ¶0034 on page 6 of the specification) is part of the second control valve 116. However the first valve member and the second valve member are separated from each other by the first valve housing, the second valve housing, and a gap between the first and second valve housing as illustrated in the figures. Thus it is unclear where the position sensor would be located to determine the position of either of the first or second valve member individually, or to determine the position of both the first and second 
Thus Applicants' assertion that “one of skill in the art would not need a figure illustrating the position sensor to understand the subject matter sought to be patented in claim 5 is unconvincing. This is because it is unclear, how a single position sensor would be able to detect a position of the first valve member in the first control valve and/or a position of the second valve member in the second control valve, (in a structural arrangement where there is no feature connecting the movement of the first valve member to the movement of the second valve member, and the first and the second valve members are separated from each other by multiple structures, as in this application)”, and if this feature were shown in the figures, it would help facilitate the expeditious understanding of the instant application by members of the public.
Further, Applicants’ arguments at Page 12 ¶3, to traverse the rejection of claim 5 under §112(a) lack of written description is not persuasive. Applicant has provided no evidence to show how one sensor can determine the position of two separate and independent elements (e.g. the first valve member and the second valve member), nor has applicant pointed to any part of the specification describing the type of conventional position sensor intended to be used by the inventor to detect either the position of the first valve member or the second valve member. Therefore, because applicants assertion lacks support in the record, the examiner gives the assertion little weight. See, 
Page 12 ¶5-Page 13 Line 7: Applicant traverses the rejection of dependent claim 8 under 35 U.S.C. §112(a).
--Arguments not persuasive. Applicant has not described the steps performed by the electrical actuation drive, or pointed to any particular algorithm used by the electrical actuation drive which allows the “electrical actuation drive” of “at least one of the first electrical control valve and the second electrical control valve” to “(displace) the first valve member or the second valve member in a plurality of gradations.” as required by claim 8. Furthermore, the only discussion relating to “gradations” or “a plurality of spacings” in the instant application is at ¶0056 on Page 11-12 of the as filed specification. However this portion of the specification is discussed with respect to the tilting angle of the swash plate and not the position of the first or second valve members. Additionally, the figures all appear to show the first valve member of the first control valve in the same open position, and the second valve member of the second control valve is not even shown in the figures. Thus there is no context provided for incremental displacement of either of the first or the second valve members in the instant application. Additionally, Applicants failure to resolve any of the questions asked by the examiner in the rejection of claim 8 on page 6-7 in the non-final rejection mailed on 11/12/2020, consequently raise doubt that the inventor had possession of the invention described in claim 8 at the time of filing. Also see MPEP §2166. Therefore, Applicants arguments are not persuasive.--

--Arguments not persuasive. Applicant has not described the steps performed by the electrical control device to control the first electrical control valve and/or the second electrical control valve, based on the high pressure valve (e.g. from the first pressure sensor) and/or based on the suction pressure value (e.g. from the second pressure sensor), as required in claim 9.
Additionally, applicant cites ¶0036-¶0039 and ¶0043, stating that these portions of the disclosure explain how the pressure values are used to control the control valves as required by claim 9. The examiner disagrees. 
¶0036 states that the “electrical control device … predetermines the position” for the first valve member and the second valve member. However, ¶0036 fails to explain any of the steps performed by the control device for achieving the respective predeterminations for the positions of either the first valve member or the second valve member. 
¶0037 states that “the control of the valve member of the second control valve 116 is executed in accordance with the control of the first electrical control valve 102,”, that “the position of the (second) valve member is in accordance with the position of the (first) valve member”, and that “dependent control of second control valve 116 is (used) during both the conveying operation and the no-load operation of the compressor. However the meaning of the statements directed to the position control of the first and second valve members are very nebulous, and fail to identify any particular steps or algorithm performed by the control device. 

¶0039 has similar deficiencies as those discussed above regarding ¶0038, where ¶0039 discusses position control during “no-load operation” of the compressor. 
¶0043 merely repeats the language of the claim, and does not provide any details about the relationship between the measured values and the position control performed by the control device.
Applicant also cites ¶0007-¶0009 in the background section of the specification, however this disclosure is directed to the operation of conventional compressors and not the compressor being described by the claims.
Thus the specification does not have the specific specificity necessary to support the limitations of claim 9. Therefore, Applicants arguments are not persuasive.--
Page 13 ¶2-Page 14 Line 3: Applicant traverses the rejection of dependent claim 10 under 35 U.S.C. §112(a).
--Applicants arguments are not convincing. Applicant cites ¶0044-¶0046 and stating that these portions of the disclosure explain how the temperature values are used to perform control of the control valves. While ¶0044 states that “The electrical 
Additionally, Applicants failure to resolve any of the questions asked by the examiner in the rejection of claim 10 on page 9 in the non-final rejection mailed on 11/12/2020, consequently raise doubt that the inventor had possession of the invention described in claim 10 at the time of filing. Also see MPEP §2166.
Page 11 ¶2: Applicant argues against the objection to the specification stating that the claims are part of the disclosure, and because of this claim 8 has proper antecedent basis in the specification.
--It is noted, that even though the claims as filed are part of the disclosure, the specification still needs to provide antecedent basis for the subject matter in the claims. Currently, the text of the specification does not provide antecedent basis for claim 8. As a result of this, the specification is objected to. Also, Applicants remarks fail to point to any particular part of the specification which provides proper antecedent basis for the subject matter of claim 8. Thus applicants arguments are not persuasive.--
. 
Applicant’s arguments, see Page 12 ¶4, filed 02/11/2020, with respect to the §112(a) rejection of claim 7 have been fully considered and are persuasive.  The §112(a) rejection of claim 7 of 11/12/2020 has been withdrawn. 
Applicant’s arguments, see Page 15 ¶2-Page 16 ¶2, filed 02/11/2020, with respect to the §102 rejections of claims 1-2, 4, 6, 9-10, and 21 have been fully considered and are persuasive.  The §102 rejections of claims 1-2, 4, 6, 9-10, and 21 of 11/12/2020 have been withdrawn. 
Applicant’s arguments, see Page 16 ¶3-Page 17 Line 2, filed 02/11/2020, with respect to the §103 rejection of claim 3 have been fully considered and are persuasive.  The §103 rejection of claim 3 of 11/12/2020 has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746